UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 OR o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to AMASYS CORPORATION (Exact name of registrant as specified in its charter) Delaware 54-1812385 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6462 Little River Turnpike, Suite E, Alexandria, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 797-8111 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.Yes[ ] No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section15(d) of the Act.Yes[ ] No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes x No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ] No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of theAct). Yes xNo[ ] The aggregate market value of the registrant's common stock held by non-affiliates of the registrant on December 31, 2010, the last business day of the registrant's most recently completed second fiscal quarter was $667 (based on the closing sales price of the registrant's common stock on that date). As of September 23, 2011, 13,669,210 shares of the common stock of the registrant were outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. FORWARD-LOOKING STATEMENTS This report includes forward-looking statements with-in the meaning of Section27A of the Securities Act (the "Securities Act") and Section21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). We have based these statements on our beliefs and assumptions, based on information currently available to us. These forward-looking statements are subject to risks and uncertainties. Forward-looking statements include the information concerning our possible or assumed future results of operations, our total market opportunity and our business plans and objectives set forth under the sections entitled "Business" and "Management's Discussion and Analysis of Financial Condition and Results of Operations." Forward-looking statements are not guarantees of performance. Our future results and requirements may differ materially from those described in the forward-looking statements. Many of the factors that will determine these results and requirements are beyond our control. In addition to the risks and uncertainties discussed in "Business" and "Management's Discussion and Analysis of Financial Condition and Results of Operations," investors should consider those discussed under "Risk Factors" and, among others, the following: We are a non-operating company and are seeking a suitable transaction with a private company; however we may not find a suitable candidate or transaction.If we are unable to consummate a suitable transaction we will be forced to liquidate and dissolve, which may take three years to complete and may result in our distributing less cash, if any, to our shareholders.Additionally, we will be spending cash during the winding down of the Company and may not have enough cash to distribute to our shareholders. These forward-looking statements speak only as of the date of this report. We do not intend to update or revise any forward-looking statements to reflect changes in our business anticipated results of our operations, strategy or planned capital expenditures, or to reflect the occurrence of unanticipated events. PART I Item 1.Business. Company History AMASYS Corporation (“AMASYS” or the “Company”) was incorporated in Delaware in 1992, and in 1996 received all remaining assets of Infotechnology, Inc. (“Infotech”), a Delaware company, following the completion of Infotech’s Chapter 11 Bankruptcy reorganization, in accordance with an Assignment and Assumption Agreement, dated October 11, 1996, and effective as of June 21, 1996.As a result of a series of transactions during the 1980’s, Infotech, then principally engaged in the information and communications business, acquired equity interests in Comtex News Network, Inc. (“Comtex”) and Analex Corporation (“Analex”), formerly known as Hadron, Inc.Our business was the maintenance of our equity interest in and note receivable from Comtex and equity interest in Analex. On September 25, 2006, we exchanged the equity investment in Comtex common stock and the Note Receivable from Comtex of $856,954, for 55,209 shares of the AMASYS Series A Preferred stock.We no longer have an equity interest in either the common stock of Comtex or the Note from Comtex. During October 2006, we sold the remaining 21,000 shares of common stock of publicly-held Analex, a defense contractor specializing in systems engineering and developing innovative technical intelligence solutions in support of U.S. national security.We no longer have an equity interest in Analex. Since we redeemed and converted all of our outstanding Series A Preferred Stock at the end of September 2006, starting October 1, 2006 we have not conducted any business operations.All of our operating results and cash flows reported in the accompanying financial statements from October 1, 2006 are considered to be those related to development stage activities and represent the 'cumulative from entering developmental stage' amounts from its development stage activities required to be reported pursuant to Financial Accounting Standards Board Accounting Standards Codification (“ASC”) Topic 915 “Development Stage Entities”. - 2 - Business of Issuer Currently, the Company seeks suitable candidates for a business combination with a private company.The Company has made no efforts to identify a possible business combination. As a result, the Company has not conducted negotiations or entered into a letter of intent concerning any target business. The business purpose of the Company is to seek the acquisition of, or merger with, an existing company. We intend to provide shareholders with complete disclosure concerning a target company and its business, including audited financial statements prior to any merger or acquisition where such disclosure is required by law. The Company is currently considered to be a "blank check" company. The U.S. Securities and Exchange Commission (the “SEC”) defines those companies as "any development stage company that is issuing a penny stock, within the meaning of Section 3 (a)(51) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies." Under SEC Rule 12b-2 under the Exchange Act, the Company also qualifies as a “shell company,” because it has no or nominal assets (other than cash) and no or nominal operations.Many states have enacted statutes, rules and regulations limiting the sale of securities of "blank check" companies in their respective jurisdictions. Management does not intend to undertake any efforts to cause a market to develop in our securities, either debt or equity, until we have successfully concluded a business combination. The Company intends to comply with the periodic reporting requirements of the Exchange Act for so long as it is subject to those requirements. The Company’s principal business objective for the next 12 months and beyond such time will be to achieve long-term growth potential through a combination with a business rather than immediate, short-term earnings. The Company will not restrict its potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. The analysis of new business opportunities will be undertaken by or under the supervision of the officer and director of the Company.As of this date, the Company has not entered into any definitive agreement with any party, nor have there been any specific discussions with any potential business combination candidate regarding business opportunities for the Company.The Company has unrestricted flexibility in seeking, analyzing and participating in potential business opportunities. In its efforts to analyze potential acquisition targets, the Company will consider the following kinds of factors: a) Potential for growth, indicated by new technology, anticipated market expansion or new products; b) Competitive position as compared to other firms of similar size and experience within the industry segment as well as within the industry as a whole; c) Strength and diversity of management, either in place or scheduled for recruitment; d) Capital requirements and anticipated availability of required funds, to be provided by the Company or from operations, through the sale of additional securities, through joint ventures or similar arrangements or from other sources; e) The cost of participation by the Company as compared to the perceived tangible and intangible values and potentials; f) The extent to which the business opportunity can be advanced; g) The accessibility of required management expertise, personnel, raw materials, services, professional assistance and other required items; and h) Other relevant factors. - 3 - In applying the foregoing criteria, no one of which will be controlling, management will attempt to analyze all factors and circumstances and make a determination based upon reasonable investigative measures and available data. Potentially available business opportunities may occur in many different industries, and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. Due to the Company's limited capital available for investigation, the Company may not discover or adequately evaluate adverse facts about the opportunity to be acquired. Form of Acquisition The manner in which the Company participates in an opportunity will depend upon the nature of the opportunity, the respective needs and desires of the Company and the promoters of the opportunity, and the relative negotiating strength of the Company and such promoters. It is likely that the Company will acquire its participation in a business opportunity through the issuance of common stock or other securities of the Company. Although the terms of any such transaction cannot be predicted, it should be noted that in certain circumstances the criteria for determining whether or not an acquisition is a so-called "tax free" reorganization under Section 368(a)(1) of the Internal Revenue Code of 1986, as amended (the "Code") depends upon whether the owners of the acquired business own 80% or more of the voting stock of the surviving entity. If a transaction were structured to take advantage of these provisions rather than other "tax free" provisions provided under the Code, all prior stockholders would in such circumstances retain 20% or less of the total issued and outstanding shares of the surviving entity. Under other circumstances, depending upon the relative negotiating strength of the parties, prior stockholders may retain substantially less than 20% of the total issued and outstanding shares of the surviving entity. This could result in substantial additional dilution to the equity of those who were stockholders of the Company prior to such reorganization. The present stockholders of the Company will likely not have control of a majority of the voting securities of the Company following a reorganization transaction. As part of such a transaction, all or a majority of the Company's directors may resign and one or more new directors may be appointed without any vote by stockholders. In the case of an acquisition, the transaction may be accomplished upon the sole determination of management without any vote or approval by stockholders. In the case of a statutory merger or consolidation directly involving the Company, it will likely be necessary to call a stockholders' meeting and obtain the approval of the holders of a majority of the outstanding securities. The necessity to obtain such stockholder approval may result in delay and additional expense in the consummation of any proposed transaction and will also give rise to certain appraisal rights to dissenting stockholders. Most likely, management will seek to structure any such transaction so as not to require stockholder approval. It is anticipated that the investigation of specific business opportunities and the negotiation, drafting and execution of relevant agreements, disclosure documents and other instruments will require substantial management time and attention and substantial cost for accountants, attorneys and others. If a decision is made not to participate in a specific business opportunity, the costs theretofore incurred in the related investigation might not be recoverable. Furthermore, even if an agreement is reached for the participation in a specific business opportunity, the failure to consummate that transaction may result in the loss to the Registrant of the related costs incurred. Employees We presently have no employees apart from our management. Our officers and directors are engaged in outside business activities and anticipate that they will devote to our business very limited time until the acquisition of a successful business opportunity has been identified. We expect no significant changes in the number of our employees other than such changes, if any, incident to a business combination. - 4 - Item 1A.Risk Factors The following important factors, and the important factors described elsewhere in this report or in our other filings with the SEC, could affect (and in some cases have affected) our results and could cause our results to be materially different from estimates or expectations.Other risks and uncertainties may also affect our results or operations adversely.The following and these other risks could materially and adversely affect our business, operations, results or financial condition. We have a history of net losses and may never achieve or maintain profitability. We have a history of incurring losses from operations. As of June 30, 2011, we had an accumulated deficit of $684,173. We are currently funding our operations through loans. Our ability to continue may prove more expensive than we currently anticipate and we may incur significant additional costs and expenses. We are a non-operating company seeking a suitable transaction and may not find a suitable candidate or transaction We are a non-operating company.If we are unable to consummate a transaction or become profitable we will be forced to liquidate and dissolve and may result in our distributing less cash to our shareholders.Additionally, we will be spending cash during the winding down and may not have enough cash to distribute to our shareholders. We are currently funding our operations through loans There is no assurance we will or can continue to obtain such financing.We may have to seek alternate financing which will likely dilute the existing shareholders’ value. We will continue to incur claims, liabilities and expenses that will reduce the amount available for distribution to stockholders. Claims, liabilities and expenses incurred while seeking a private company transaction or any subsequent dissolution, such as legal, accounting and consulting fees and miscellaneous office expenses, will reduce the amount of assets available for future distribution to stockholders. If available cash and amounts received on the sale of non-cash assets are not adequate to provide for our obligations, liabilities, expenses and claims, we may not be able to distribute meaningful cash, or any cash at all, to our stockholders. We will continue to incur the expenses of complying with public company reporting requirements. We have an obligation to continue to comply with the applicable reporting requirements of the Securities Exchange Act of 1934, as amended, even though compliance with such reporting requirements is economically burdensome. Our auditors have expressed a going concern opinion . Primarily as a result of our recurring losses and our lack of liquidity, we received a report from our independent auditors that includes an explanatory paragraph describing the substantial uncertainty as to our ability to continue as a going concern for the year ended June 30, 2011. Any future sale of a substantial number of shares of our common stock could depress the trading price of our common stock. Any sale of a substantial number of shares of our common stock (or the prospect of sales) may have the effect of depressing the trading price of our common stock. In addition, these sales could lower our value. - 5 - Our stock price is likely to be highly volatile because of several factors, including a limited public float. The market price of our stock is likely to be highly volatile because there has been no trading in the past and there may be relatively thin trading market for our stock, which causes trades of small blocks of stock to have a significant impact on our stock price. You may not be able to resell our common stock following periods of volatility because of the market's adverse reaction to volatility. Other factors that could cause such volatility may include, among other things:  announcements concerning our strategy;  litigation; and  general market conditions. Because our common stock is considered a "penny stock" any investment in our common stock is considered to be a high-risk investment and is subject to restrictions on marketability. Our common stock is currently listed on the OTC Bulletin Board and Pink Sheets and is considered a "penny stock." The OTC Bulletin Board and Pink Sheets are generally regarded as a less efficient trading market than the NASDAQ Capital Market. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in "penny stocks." Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. The broker-dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer and any salesperson in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our common stock. Since our common stock is subject to the regulations applicable to penny stocks, the market liquidity for our common stock could be adversely affected because the regulations on penny stocks could limit the ability of broker-dealers to sell our common stock and thus your ability to sell our common stock in the secondary market.There is no assurance our common stock will be quoted on NASDAQ or the NYSE or listed on any exchange, even if eligible. Item 1B.Unresolved Staff Comments None. Item 2.Properties. We own no real estate. Our corporate offices are located at 6462 Little River Turnpike, Suite E, Alexandria, Virginia. Item 3.Legal Proceedings. We have no outstanding, material legal proceedings. Item 4.(Removed and Reserved) - 6 - PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Public Market for Common Stock Our common stock is quoted on the OTC Bulletin Board under “AMAS.OB” and on the Pink Sheets under the symbol "AMAS.PK." Our Common Stock, par value $.01 per share (“Common Stock”), has minimal trading volume. The following table sets forth, for the fiscal quarters indicated, the high and low bid information for our common stock, as reported on the OTC Bulletin Board and the Pink Sheets.The following quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Quarterly period High Low Fiscal year ended June 30, 2010: First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal year ended June 30, 2011: First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Holders On September 15, 2011, the closing sales price of our common stock as reported on the Over-The-Counter Bulletin Board was $0.05 per share.As of September 15, 2011, there were approximately 429 record holders of the Company's Common Stock.Our transfer agent is American Stock Transfer and Trust Company LLC. Dividends Holders of common stock are entitled to receive such dividends as the BOD may from time to time declare out of funds legally available for the payment of dividends.No dividends have been paid on our common stock, and we do not anticipate paying any dividends on our common stock in the foreseeable future. - 7 - Recent Sale of Unregistered Securities. During the year ended June 30, 2007, we issued two warrants as part of an incentive for two notes payable from related parties.The warrants were for the purchase of 2,000,000 shares of restricted common stock at an exercise price of $.01.On August 24, 2010, these warrants were exercised by using the $10,000 note payable, related party loan balances issued on May 24, 2007 to C.W Gilluly and Private Capital Group, in lieu of cash.In this transaction, 2,000,000 shares of common stock were issued for a par value of $0.01. On May 31, 2011, C.W. Gilluly converted $40,000 in loans into 4,000,000 shares of restricted common stock. On August 31, 2011, the Corporation received an infusion of $10,000 in order to continue its operations in the near-term.The Company executed a $10,000 note with Mr. Chip Brian, pursuant to which Mr. Brian advanced the Company $10,000 at a rate of 12% per annum.Additionally, the Company granted 1,000,000 shares of restricted common stock and a warrant to purchase an additional 1,000,000 shares of restricted common stock at an exercise price of $0.01 per share as an inducement for Mr. Brian to make the loan. Item 6.Selected Financial Data. Not Applicable Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with the Financial Statements and notes thereto included in Item 8 of Part II of this Annual Report on Form 10-K. FORWARD-LOOKING STATEMENTS All statements other than statements of historical fact included in "Management's Discussion and Analysis of Financial Condition and Results of Operations" are forward-looking statements.Forward-looking statements involve various important assumptions, risks, uncertainties and other factors which could cause our actual results to differ materially from those expressed in such forward-looking statements. Forward-looking statements in this discussion can be identified by words such as "anticipate," "believe," "could," "estimate," "expect," "plan," "intend," "may," "should" or the negative of these terms or similar expressions. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, performance or achievement. Actual results could differ materially from those contemplated by the forward-looking statements as a result of certain factors including but not limited to, competitive factors and pricing pressures, changes in legal and regulatory requirements, cancellation or deferral of customer orders, technological change or difficulties, difficulties in the timely development of new products, difficulties in manufacturing, commercialization and trade difficulties and general economic conditions as well as the factors set forth in our public filings with the Securities and Exchange Commission. You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this Annual Report or the date of any document incorporated by reference, in this Annual Report. We are under no obligation, and expressly disclaim any obligation, to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise. For these statements, we claim the protection of the safe harbor for forward-looking statements contained in Section 21E of the Securities Exchange Act of 1934. - 8 - Overview AMASYS was incorporated in Delaware in 1992, and in 1996 received all remaining assets of Infotech following the completion of Infotech’s Chapter 11 Bankruptcy reorganization, in accordance with an Assignment and Assumption Agreement, dated October 11, 1996, and effective as of June 21, 1996.As a result of a series of transactions during the 1980’s, Infotech, then principally engaged in the information and communications business, acquired equity interests in Comtex and Analex, formerly known as Hadron, Inc.Our business was the maintenance of our equity interest in and note receivable from Comtex and equity interest in Analex. On September 25, 2006, we exchanged the equity investment in Comtex common stock and the Note Receivable from Comtex of $856,954, for 55,209 shares of the AMASYS Series A Preferred stock.We no longer have an equity interest in either the common stock of Comtex or the Note from Comtex. During October 2006, we sold the remaining 21,000 shares of common stock of publicly-held Analex, a defense contractor specializing in systems engineering and developing innovative technical intelligence solutions in support of U.S. national security.We no longer have an equity interest in Analex. Since we redeemed and converted all of our outstanding Series A Preferred Stock at the end of September 2006, starting October 1, 2006 we have not conducted any business operations.All of our operating results and cash flows reported in the accompanying financial statements from October 1, 2006 are considered to be those related to development stage activities and represent the 'cumulative from entering developmental stage' amounts from its development stage activities required to be reported pursuant to Financial Accounting Standards Board Accounting Standards Codification (“ASC”) Topic 915 “Development Stage Entities”. Recently Issued Accounting Pronouncements Refer to the notes to the consolidated financial statements for a complete description of recent accounting standards which we have not yet been required to implement and may be applicable to our operation, as well as those significant accounting standards that have been adopted during the current year. Critical Accounting Policies The preparation of our consolidated financial statements in conformity with accounting principles generally accepted in the United States of America ("US GAAP") requires management to make estimates, judgments and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amount of expenses during the reporting period. On an ongoing basis, we evaluate our estimates which are based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. The result of these evaluations forms the basis for making judgments about the carrying values of assets and liabilities and the reported amount of expenses that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions. The following accounting policies require significant management judgments and estimates: We account for our business acquisitions under the purchase method of accounting in accordance with Financial Accounting Standards Board (“FASB”) Codification Topic 805, "Business Combinations." The total cost of acquisitions is allocated to the underlying net assets, based on their respective estimated fair values. The excess of the purchase price over the estimated fair value of the tangible net assets acquired is recorded as intangibles. Determining the fair value of assets acquired and liabilities assumed requires management's judgment and often involves the use of significant estimates and assumptions, including assumptions with respect to future cash inflows and outflows, discount rates, asset lives, and market multiples, among other items. We base our estimates on historical experience and various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. There can be no assurance that actual results will not differ from these estimates. Certain reclassifications have been made to the prior fiscal year amounts disclosed in the consolidated financial statements to conform to the presentation for the fiscal year ended June 30, 2011. These reclassifications had no effect on the reported net loss or stockholders’ equity. - 9 - Results of Operations Comparison of the fiscal year ended June 30, 2011 to the fiscal year ended June 30, 2010 We had a net loss of $59,044 for the year ended June 30, 2011 compared to a net loss of $55,201 for the year ended June 30, 2010.The change is explained below. General and administrative costs: G&A expenses increased approximately $4,220 from $37,726 in the fiscal year 2010 to $41,946 in fiscal year 2011 primarily due to an increase in professional fees. Other income (expense):Other income (expense) decreased $377 from other expense of $17,475 in fiscal year 2010 to other expense of $17,098 in fiscal year 2011, primarily due to the decreased interest charges the Company has incurred while borrowing funds from related parties as our sole source of funding. Liquidity and Capital Resources We have had minimal operating activity since commencing operations in 1996 and are now relying on loans from related parties as funding sources since we can no longer expect to meet our short-term obligations. Net cash used in operating activities was $37,697 and $30,226 in the years ended June 30, 2011 and 2010, respectively. Net cash from investing activities was $0 and $0 in the years ended June 30, 2011 and 2010, respectively. Net cash provided by financing activities was $40,000 and $30,000 in the years ended June 30, 2011 and 2010, respectively. We suffered recurring losses from operations and have an accumulated deficit of $684,173 at June 30, 2011.Currently, we are a non-operating public company. We seek suitable candidates for a business combination with a private company.In the event we use all of our cash resources, C.W. Gilluly has indicated the willingness to loan us funds at the prevailing market rate, assuming we find a suitable candidate for a business combination, until such business combination is consummated.Even though this is Mr. Gilluly's current intention, he has made no firm commitment and it is at his sole discretion whether or not to fund us.In the event Mr. Gilluly does not fund us, we will not have the funds necessary to operate and will have to dissolve. Going Concern Uncertainties As of the date of this annual report, there is doubt regarding our ability to continue as a going concern as we have not generated sufficient cash flow to fund our business operations and loan commitments.Our future success and viability, therefore, are dependent upon our ability to generate capital financing.The failure to generate sufficient revenues or raise additional capital may have a material and adverse effect upon the Company and our shareholders. Commitments and Contractual Obligations As of June 30, 2011, we have no contractual obligations. Off-Balance Sheet Arrangements As of June 30, 2011, we did not have any off-balance sheet arrangements as defined in Item 303(a)(4)(ii) of Regulation S-K. No unaudited quarterly operating data is included in this Form 10-K as we conducted no operations from entering development stage through June 30, 2011. - 10 - Item 7A.Quantitative and Qualitative Disclosures about Market Risk. Market risk represents the risk of loss arising from adverse changes in market rates and foreign exchange rates. At June 30, 2011, we had outstanding notes payable totaling $140,000 plus accrued interest to two related parties. The amount of our outstanding debt at any time may fluctuate and we may from time to time be subject to refinancing risk. A hypothetical 100 basis point increase in interest rates would have a material effect on our annual interest expense, our results of operations or financial condition as we rely on these notes to sustain our operations.Since we do not have transactions in foreign currencies, we do not consider it necessary to hedge against currency risk. - 11 - Item 8. Financial Statements and Supplementary Data. INDEX TO FINANCIAL STATEMENTS AND SCHEDULES AMASYS CORPORATION (a development stage company) Report of Independent Registered Public Accounting Firms. 13 Balance Sheets as of June 30, 2011 and 2010. 15 Statements of Operations for the years ended June 30, 2011 and 2010 and for the period October 1, 2006 (date of entering development stage) through June 30, 2011. 16 Statements of Stockholders’ Equity (Deficit) for the years ended June 30, 2011 and 2010 and for the period October 1, 2006 (date of entering development stage) through June 30, 2011. 17 Statements of Cash Flows for the years ended June 30, 2011 and 2010 and for the period October 1, 2006 (date of entering development stage) through June 30, 2011. 18 Notes to Financial Statements. 19-25 - 12 - Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Amasys Corporation (A Development Stage Company) We have audited the accompanying balance sheets of Amasys Corporation (A Development Stage "Company") as of June 30, 2011 and the related statements of operations, changes in stockholders' deficit and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Amasys Corporation as of June 30, 2011, and the result of its operations and its cash flows for the year then ended in conformity with U.S. generally accepted accounting principles. The financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, because of the Company's current status and limited operations there is substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Anton & Chia Anton & Chia, LLP Newport Beach, CA September 23, 2011 - 13 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders AMASYS Corporation We have audited the accompanying balance sheets of AMASYS Corporation (a development stage company) (the “Company”) as of June 30, 2010 and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended June 30, 2010 and for the period October 1, 2006 through June 30, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of AMASYS Corporation at June 30, 2010, and the results of its operations and its cash flows for the year ended June 30, 2010 and for the period October 1, 2006 through June 30, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has no business operations and has a net working capital deficiency, both of which raise substantial doubt about its ability to continue as a going concern.Management's plans in regard to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ TURNER, STONE & COMPANY, L.L.P. Dallas, Texas September 23, 2011 - 14 - AMASYS Corporation (a development stage company) Balance Sheets June 30, June 30, ASSETS CURRENT ASSETS Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable, related parties Notes payable and accrued interest, related parties TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS’ DEFICIT: Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued and outstanding at June 30, 2011 and 2010, respectively — — Common stock, $.01 par value, 20,000,000 shares authorized, 12,669,210 and 6,669,210 shares issued and outstanding at June 30, 2011 and 2010, respectively Additional paid in capital Accumulated deficit Total stockholders’ deficit TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of the financial statements. - 15 - AMASYS Corporation (a development stage company) Statements of Operations Year Ended June 30, Period from October 1, 2006 (date of entering development stage) through June 30, REVENUES $ — $ — $ — COST OF SALES — — — GROSS PROFIT — — — OPERATING EXPENSES General and administrative expenses Total operating expenses LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE): Interest expense ) ) ) Stock issued for loans — — ) Gain on sale of investment — — Total other expense ) ) ) LOSS BEFORE PROVISION FOR INCOME TAXES ) ) ) Provision for income taxes — — — NET LOSS APPLICABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) NET LOSS PER SHARE OF COMMON STOCK EPS – Basic and diluted $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING—Basic and diluted The accompanying notes are an integral part of the financial statements. - 16 - AMASYS Corporation (a development stage company) Statements of Stockholders' Equity (Deficit) Preferred Stock Common Stock Issued Shares Par Value Issued Shares Par Value Additional Paid-In Capital Accumulated Other Comprehensive Income (Accumulated Deficit) Retained Earnings Accumulated Deficit During Development Stage Total Stockholders’ Equity (Deficit) Balance – October 1, 2006 $ ) $ $ Recognition of loss on sale of marketable equity securities ) ) Net loss ) ) Comprehensive loss ) Balance – June 30, 2007 $ ) $ ) $ ) Net loss ) ) Balance – June 30, 2008 $ ) $ ) $ ) Net loss ) ) Balance – June 30, 2009 $ ) $ ) $ ) Net Loss ) ) Balance – June 30, 2010 $ ) $ ) $ ) Exercise of warrants Conversion of debt Net loss ) ) Balance – June 30, 2011 ) ) ) The accompanying notes are an integral part of the financial statements. - 17 - AMASYS Corporation (a development stage company) Statements of Cash Flows Year Ended June 30, Period from October 1, 2006 (date of entering development stage) through June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for loans — — Gain on sale of short term investment — — ) Changes in operating assets and liabilities: Accounts payable, related parties — Accounts payable and accrued expenses Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of short term investment — — Net cash provided by investing activities — — CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock — — Proceeds from notes payable, related parties Net cash provided by financing activities NET DECREASE IN CASH ) ) CASH Beginning of period CASH End of period $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ — $ — $ — Income taxes — — — The accompanying notes are an integral part of the financial statements. - 18 - AMASYS Corporation (a development stage company) Notes to Financial Statements Note 1 – ORGANIZATION AND BASIS OF PRESENTATION AMASYS Corporation (the “Company”, “We” or “Our”) was incorporated in Delaware in 1992, and in 1996 received all of the remaining assets of Infotechnology, Inc. (“Infotech”), a Delaware company, following the completion of Infotech’s Chapter 11 Bankruptcy reorganization, in accordance with an Assignment and Assumption Agreement, dated October 11, 1996 and effective as of June 21, 1996. Basis of Presentation and Going Concern Uncertainty Our financial statements have been prepared assuming that we will continue as a going concern.However, we have sustained recurring losses and as of June 30, 2011, we have no business operations and have a net working capital deficiency.These conditions, among others, give rise to substantial doubt about our ability to continue as a going concern.Management is continuing to seek additional equity capital to fund a merger or acquisition or to purchase an ongoing business.Until such time, we anticipate our working capital needs will be funded through notes from our major stockholders.Management believes these steps will provide us with adequate funds to sustain our continued existence.There is, however, no assurance that the steps taken by management will meet all of our needs or that we will continue as a going concern.The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Development Stage Activities Since we redeemed and converted all of our outstanding Series A Preferred Stock at the end of September 2006, starting October 1, 2006 we have not conducted any business operations. All of our operating results and cash flows reported in the accompanying financial statements from October 1, 2006 through June 30, 2011 are considered to be those related to development stage activities and represent the 'cumulative from inception' amounts from our development stage activities required to be reported pursuant to Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 915, Development Stage Entities. Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash and cash flows The Company maintains deposits in a financial institution.The Federal Deposit Insurance Corporation provides coverage for interest bearingand non interest bearing transaction accounts of up to $250,000 through December 31, 2013.At June 30, 2011, none of the Company’s cash was in excess of federally insured limits. Concentrations of Credit Risk Our financial instruments that are subject to credit risk consist primarily of cash. Cash is maintained with a financial institution, which has a high credit standing. - 19 - Income Taxes We account for income taxes in accordance with ASC Topic 740, Income Taxes.Under this standard, deferred tax liabilities and assets are determined based on the difference between the financial statement and tax bases of assets and liabilities using the enacted tax rates in effect for the year in which the differences are expected to reverse.Deferred tax assets are reduced by a valuation allowance when we cannot make the determination that it is more likely than not that some portion or all of the related tax asset will be realized. Stock-Based Compensation Stock based compensation is accounted for in accordance with ASC Topic 718, Stock Compensation.The Company records as expense the fair value of equity-based compensation, including stock options, over the applicable vesting period. Comprehensive Income (Loss) Comprehensive income (loss) is defined as the change in equity of a business enterprise during a period from non-owner sources. Our comprehensive income (loss) included unrealized gains (losses) on its short-term investment, as well as reclassification adjustments resulting from gains on sales of short-term investments that were realized and included in net income in the related period.In accordance with ASC Topic 220, Comprehensive Income, these gains had also been included in Other Comprehensive Income as unrealized holding gains in the period in which they arose.These gains were, therefore, deducted from Other Comprehensive Income to avoid including them twice. During the years ended June 30, 2011 and 2010, and for the period from October 1, 2006 through June 30, 2011, we reclassified realized gains of $-0-, $-0- and $12,734, respectively. Earnings per Share Basic earnings per share (“EPS”) is computed by dividing net loss available to common stockholders by weighted average common shares outstanding.Diluted EPS is computed similarly, except that it includes the assumed exercise of stock options as long as the effect is not anti-dilutive.For the years ended June 30, 2011 and 2010, the effect of the assumed exercise of the stock options was anti-dilutive. Subsequent Events In preparing the financial statements, the Company has reviewed, as determined necessary by the Company’s management, events that have occurred after June 30, 2011, up until the issuance of the financial statements, which occurred on September 23, 2011. Fair value of financial instruments In accordance with the reporting requirements of ASC Topic 825, Financial Instruments, the Company calculates the fair value of its assets and liabilities which qualify as financial instruments under this standard and includes this additional information in the notes to the financial statements when the fair value is different than the carrying value of those financial instruments. The estimated fair value of cash, accounts payable and other accrued expenses approximate their carrying amounts due to the nature and short maturity of these instruments. The carrying value of the notes payable approximate their fair value since they bear market rates of interest and other terms. - 20 - Fair value measurements ASC Topic 820, Fair Value Measurements and Disclosures, defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles, and requires certain disclosures about fair value measurements. In general, fair values of financial instruments are based upon quoted market prices, where available. If such quoted market prices are not available, fair value is based upon internally developed models that primarily use, as inputs, observable market-based parameters. Valuation adjustments may be made to ensure that financial instruments are recorded at fair value. Any such valuation adjustments are applied consistently over time. At this time, management does not plan to adopt fair value accounting for nonfinancial assets or liabilities. Recently Issued Accounting Pronouncements In February 2010, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2010-09, "Subsequent Events (Topic 855)—Amendments to Certain Recognition and Disclosure Requirements" ("ASU 2010-09"). ASU 2010-09 was issued to change certain guidance in the original codification and to clarify other portions. All of the amendments in ASU 2010-09 are effective upon issuance of the final ASU 2010-09, except for the use of the issued date for conduit debt obligors. That amendment is effective for interim or annual periods ending after June15, 2010. The Company determined that this updated guidance has no impact on its consolidated financial position or results of operations. In May 2011, the FASB issued a new accounting standard on fair value measurements that clarifies the application of existing guidance and disclosure requirements, changes certain fair value measurement principles and requires additional disclosures about fair value measurements. The standard is effective for interim and annual periods beginning after December 15, 2011. Early adoption is not permitted. The Company does not expect the adoption of this accounting guidance to have a material impact on its consolidated financial statements and related disclosures. NOTE 3 – NOTE PAYABLE RELATED PARTIES AND ACCRUED INTEREST Notes payable: A summary of the notes payable activity is as follows: Balance, June 30, 2010 $ Notes payable issued Notes payable converted to restricted stocks ) Balance, June 30, 2011 $ Accrued interest: A summary of the accrued interest activity is as follows: Balance, June 30, 2010 $ Interest incurred on notes payable for fiscal year 2011 Balance, June 30, 2011 $ Historically, all interest payable incurred is from interest incurred at the stated rate of promissory notes issued by the Company. The payment terms, security and any interest payable are based on the underlying promissory notes payable that the Company has outstanding. - 21 - During the year ended June 30, 2007, we received $10,000 from Private Capital Group, L.L.C., a shareholder of the Company.This note had an interest rate of 10% per annum, was unsecured and had an original due date of December 31, 2007.The note was extended with the same terms and a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $3,252 and is due at maturity.Accrued interest is included in the notes payable, related parties balance.As an inducement to make the loan, we issued 1,000,000 shares of restricted common stock with a fair market value of $10,000 (par value) and issued a warrant for an additional 1,000,000 shares of restricted common stock with an exercise price of $.01 per share.The warrants were estimated to have no significant fair market value. During the year ended June 30, 2007, we received $10,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 10% per annum, is unsecured and had an original due date of December 31, 2007.The note was extended with the same terms and a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $3,252 and is due at maturity.Accrued interest is included in the notes payable, related parties balance.As an inducement to make the loan, we issued 1,000,000 shares of restricted common stock with a fair market value of $10,000 (par value) and issued a warrant for an additional 1,000,000 shares of restricted common stock with an exercise price of $.01 per share.The warrants were estimated to have no significant fair market value. On August 24, 2010, these warrants were exercised by using the $10,000 note payable, related party loan balances issued on May 24, 2007 to C.W Gilluly and Private Capital Group, in lieu of cash.In this transaction, 2,000,000 shares of common stock were issued for a par value of $0.01. During the year ended June 30, 2008, we received an additional $15,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and had an original due date of December 31, 2009.The note was extended with the same terms and a due date of December 31, 2012. As of June 30, 2011, accrued interest payable totaled $6,538 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2008, we received an additional $5,000 from Private Capital Group, L.L.C., a shareholder of the Company.This note has an interest rate of 12% per annum, is unsecured and had an original due date of December 31, 2009.The note was extended with the same terms and a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $2,064 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2008, we received an additional $15,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and had an original due date of December 31, 2009.The note was extended with the same terms and a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $5,454 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2009, we received an additional $25,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and had an original due date of December 31, 2009.The note was extended with the same terms and a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $8,389 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2009, we received an additional $40,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and had an original due date of December 31, 2009.The note was extended with the same terms and a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $12,664 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. - 22 - During the year ended June 30, 2009, we received an additional $10,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and had an original due date of December 31, 2009.The note was extended with the same terms and a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $2,735 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2010, we received an additional $15,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $3,289 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2010, we received an additional $5,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $1,008 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2010, we received an additional $5,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $865 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2010, we received an additional $5,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $735 and is due at maturity.Accrued interest is included in the notes payable, related parties balance. During the year ended June 30, 2011, we received an additional $10,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $1,019 and is due at maturity.Accrued interest is included in the notes payable and accrued interest, related parties balance. During the year ended June 30, 2011, we received an additional $10,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $543 and is due at maturity.Accrued interest is included in the notes payable and accrued interest, related parties balance. During the year ended June 30, 2011, we received an additional $15,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $755 and is due at maturity.Accrued interest is included in the notes payable and accrued interest, related parties balance. During the year ended June 30, 2011, we received an additional $5,000 from Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer.This note has an interest rate of 12% per annum, is unsecured and has a due date of December 31, 2012.As of June 30, 2011, accrued interest payable totaled $59 and is due at maturity.Accrued interest is included in the notes payable and accrued interest, related parties balance. On May 31, 2011, Dr. C.W. Gilluly, our Chairman of the Board, President and Chief Executive Officer, converted $40,000 of the most recent notes into 4,000,000 shares of the Company’s restricted stock common stock. - 23 - NOTE 4 – INCOME TAXES The following table reconciles the Company’s statutory tax rate to the effective tax rate: Tax benefit (expense) at statutory rate $ 34
